Judgment, Supreme Court, New York County (Harold J. Rothwax, J.), rendered February 20, 1991, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 V2 to 7 years, unanimously affirmed.
Under the facts of this case, the trial court did not abuse its discretion in declining to submit to the jury the non-inclusory concurrent count of criminal possession of stolen property (CPL 300.40 [3] [a]; see, People v Bergerson, 105 AD2d 867, 868). The sentence imposed was not excessive under the circumstances. Concur—Murphy, P. J., Sullivan, Kupferman and Nardelli, JJ.